Case 2:18-cv-10805-SFC-EAS ECF No. 19 filed 06/19/20                   PageID.115      Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JAMES E. COLEMAN,


                               Petitioner,                      Case No. 2:18-cv-10805
                                                                Hon. Sean F. Cox
v.

J.A. TERRIS,

                        Respondent.
___________________________________/

     ORDER DIRECTING RESPONDENT TO PRODUCE DOCUMENTS AND FOR
                        ADDITIONAL BRIEFING

       Federal prisoner James E. Coleman ("Petitioner"), confined at the Federal Correctional

Institution in Milan, Michigan, filed a pro se petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241. In 2007, Petitioner pled guilty to two counts of delivery of a controlled substance

resulting in death. 21 U.S.C. § 841(a)(1). Petitioner claimed in his habeas petition that in light of

Burrage v. United States, 571 U.S. 204 (2014), he should not have been subject to the 20-year

mandatory minimum sentence under 21 U.S.C. § 841(b)(1)(C) because the government did not

prove beyond a reasonable that the controlled substances provided by Petitioner to the decedents

was a “but-for” cause of their death. Petitioner also moved for Respondent to produce the

toxicology and autopsy reports of the decedents in an effort to obtain factual support for his claim.

Respondent filed an answer opposing the petition. The Court denied the petition without ordering

the discovery because Petitioner admitted during the plea hearing that the decedents “died from”

drugs provided by him.

       Petitioner appealed, and the Sixth Circuit reversed. The Court found that it was an abuse

of discretion not to order the discovery because Petitioner was not with the decedents when they
Case 2:18-cv-10805-SFC-EAS ECF No. 19 filed 06/19/20                   PageID.116      Page 2 of 2



died and could not have known whether they died from the drugs. Coleman v. Terris, No. 19-1886,

*4 (6th Cir. April 24, 2020). The Court remanded the case “for the district court to grant Coleman’s

motion to compel discovery and for further proceedings consistent with this Order.” Id.

       Accordingly,

       IT IS HEREBY ORDERED that Respondent shall produce the toxicology and autopsy

reports for the decedents in Petitioner’s underlying criminal case within 60 days of the date of this

order. Respondent shall provide copies of the reports to Petitioner.

       IT IS FURTHER ORDERED that within 30 days after production of the reports,

Petitioner shall file a supplemental brief.

       IT IS FURTHER ORDERED that within 30 days after the filing of Petitioner’s

supplemental brief, Respondent shall file a responsive pleading.

       IT IS FURTHER ORDERED that within 14 days after the filing of the responsive

pleading Petitioner may file a reply brief.

                                                      s/Sean F. Cox
                                                      Sean F. Cox
                                                      United States District Judge
Dated: June 19, 2020




                                                 2
